Citation Nr: 1700136	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  14-18 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a right knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to September 1972 with additional service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a hearing at the RO before a Decision Review Officer.

Subsequent to the most recent supplemental statement of the case issued in March 2016, additional evidence was received.  In December 2016, the Veteran's representative waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  A right knee disability was not noted at service entry, but clear and unmistakable evidence establishes that it existed prior to service.

2.  There is not clear and unmistakable evidence that the preexisting right knee disability was not aggravated during service. 

3.  The Veteran is currently diagnosed with right total knee replacement, which is shown to have progressed from service.



CONCLUSION OF LAW

The criteria for service connection for right total knee replacement have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A veteran is presumed to have been sound upon entry into active service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089(Fed. Cir. 2004). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In a January 2012 statement, the Veteran contends that he had right knee injury/surgery in 1964 prior to being drafted into the Army in December 1965.  Additionally, he contends that his right knee condition was aggravated by service and that, while some pertinent treatment records are not available, he sought extensive private treatment from Dr. W.G.  Furthermore, in a December 2016 appellant's brief, the Veteran's representative contends that evidence from his treating specialists relate the claimed disability to service.

The Veteran's service treatment records (STRs) show a normal entrance examination.  See January 14, 1966, report of medical examination.  Although a history of cartilage removal is noted on the Veteran's initial report of medical history, the entrance examination was nevertheless normal; thus, because a right knee disability was not noted at service entrance, the presumption of soundness applies.  See McKinney v. McDonald, 28 Vet. App. 15, 22-23 (2016).

While the STRs do not appear to include the Veteran's separation examination, his subsequent STRs from the National Guard note that the he had a history of right knee injury that was asymptomatic for five years and cartilage removal at age 22 (August 1974 report of medical history) and a 6-inch surgical scar on the inside of the right knee (August 1974 report of medical examination).

The Veteran submitted private treatment records from Dr. W.G., an orthopedic surgeon.  Importantly, Dr. W.G. opined in a July 2011 letter that the Veteran's right knee arthritis was definitely aggravated by his military career and the requirements of the military.  Dr. W.G. noted that the Veteran injured his right knee and underwent an open medial meniscectomy in 1964, eventually necessitating replacement surgery in 2005.  Additionally, Dr. W.G. explained that, following meniscectomy, arthritis is common particularly with open complete meniscectomy and that high-impact activities such as military training certainly could aggravate and accelerate the development of posttraumatic or degenerative arthritis.  In March 2016, Dr. W.G. reiterated this opinion and stated that high-impact activity such as running in the military would accelerate the wear of his articular cartilage.  This would accelerate the need for earlier surgery and Dr. W.G. believed that the Veteran's military activities contributed to the condition and the eventual need for knee replacement.

Furthermore, a VA primary care physician submitted an August 2011 letter that also provided a positive nexus opinion.  In such letter, Dr. M.T. opined that, after reviewing the Veteran's medical records, medical history, and current examination, it is at least as likely as not that the Veteran's disabling knee problem is the result of the impairment he suffered during military service.  Dr. M.T. noted the Veteran's history of status post open medial meniscectomy in 1964, right total knee replacement in 2005, and development of post-operative quadriceps denervation.  Dr. M.T. also explained that high-impact activities such as military training certainly could aggravate and accelerate the development of posttraumatic/degenerative arthritis.

The Board notes that the Veteran was afforded two VA examinations in April 2015 and January 2016.  The April 2015 examiner reported a diagnosis of right knee osteoarthritis, status post total right knee replacement.  The April 2015 examiner also noted that the Veteran reported that his knee became swollen and had to be drained several times in service and that, while there are not records of such treatment, the Veteran's description sounds believable.  Both VA examiners provided negative nexus opinions, reasoning that there is no evidence of in-service aggravation of the Veteran's right knee condition.

First, clear and unmistakable evidence establishes that a right knee disability preexisted service.  In fact, there appears to be little material dispute the Veteran had cartilage removal and surgery in 1964 prior to service.  The Veteran and the doctors agree on this.  His statement at the time of entrance taken together with his current statements and medical evidence are sufficient evidence to clearly and unmistakably establish the preexistence of his right knee disability.  See Harris v. West, 203 F.3d 1347, 1349 (Fed. Cir. 2000); Horn v. Shinseki, 25 Vet. App. 231, 237-38 (2012); see also Doran v. Brown, 6 Vet. App. 283, 286 (1994). 
Thus, the first prong of the presumption of soundness is rebutted.

Next, however, there is not clear and unmistakable evidence that the preexisting right knee disability was not aggravated by service.  To the contrary the record contains multiple conflicting medical opinions on this question.  Overall, the Board can identify no compelling reason to find the VA examiners' opinions more probative than those from Drs. W.G. and M.T.  They each appear to be equally qualified to address the question, and they all considered the same facts, which led them to different conclusions.  Therefore, based on the current evidence of record, this disagreement must be considered a professional difference of opinion between equally qualified medical experts.  Therefore, it cannot be concluded that there is clear and unmistakable evidence that the preexisting right knee disability was not aggravated by service as it is a debatable point on which reasonable minds could disagree.  In light of this finding, the presumption of soundness is not rebutted, and the preexisting right knee disability must be considered service-incurred.  See Horn, 25 Vet. App. at 235.

Finally, the evidence tends to make it at least equally likely that the Veteran's current right total knee replacement is a progression from the in-service right knee problems.  The Board finds persuasive form the medical opinions that the pre-existing right knee disability was accelerated by the high-impact military activities and progressed to arthritis, which in turn resulted in the total knee replacement in 2005.  

By resolving all reasonable doubt in the Veteran's favor, the Board finds that this evidence establishes a nexus between the current right total knee replacement and the right knee problems deemed to have been service-incurred.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Horn, 25 Vet. App. at 236.  Accordingly, the existence of a nexus to service is established, which satisfies the final requirement for a grant of service connection.  As all three elements of the claim have been met, the Board concludes that service connection is warranted for right total knee replacement.

ORDER

Service connection for right total knee replacement is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


